JORGENSON, J.,
dissenting.
I respectfully dissent, and would affirm the order of summary judgment determining that there is no coverage under the policy.
The unfortunate accident in this case was caused by the careless handling of a loaded firearm, and did not result from the ownership, maintenance, or use of the motor vehicle. The pickup truck was the mere situs of the accident. While exiting the truck, Flea-gle was distracted by his dog Fish Bait, who had ridden in the truck with him. His distraction somehow caused the shotgun to discharge; even Fleagle was not able to explain precisely how the accident happened.
The court’s reliance upon Quarles v. State Farm Mut. Auto. Ins. Co. is misplaced. In Quarles, the fifth district held that coverage existed for injuries resulting from the shotgun accident because the truck had a gun rack permanently attached to the interior of the passenger compartment. Id. at 812. “The presence of the permanently attached gun rack in [the insured’s] truck established a significant causal connection between the use of the pickup truck and the accidental discharge of the shotgun.” Id. In this case, there was no gun rack attached to the truck. There is no indication in the record that the vehicle was ordinarily used to transport the shotgun. The truck was merely the physical situs of the accidental discharge of the weapon. See Watson v. Watson, 326 So.2d 48, 49 (Fla. 2d DCA 1976). In Watson, the court held that where the decedent was fatally injured by the accidental discharge of a loaded pistol that he had been removing from the automobile, the incident did not arise out of the ownership, maintenance, or use of the motor vehicle, and thus no coverage existed under the automobile liability policy.
The car was merely the physical situs of the accidental discharge of the pistol. This could have occurred anywhere the pistol was located. The fact that the fatal event occurred at or near the car was fortuitous. There was no causal connection between it and the use of the auto.
Id. See also American States Ins. Co. v. Allstate Ins. Co., 484 So.2d 1363 (Fla. 5th DCA 1986) (holding that no coverage existed where dog that was riding in back of pickup truck bit passenger who had just exited from that truck; truck was merely situs of injury).
I would affirm.